DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,727,262. Although the claims at issue are not identical, they are not patentably distinct from each other because, In Claim 1 of the present application, all the limitations are fully disclosed in claim 1 & 6 of the applied Patent. Regarding  1, the limitations pertains to “A method comprising: determining that a replication relationship, between a first consistency group hosted ……..the second consistency group” are fully disclosed in claim 1 & 6 of the applied Patent at col. 20, lines 40-45, and col. 21, lines 42-43, regarding limitations pertains to “creating a local rollback base snapshot”, the limitations are fully disclosed at col. 21, line 44, regarding limitations pertains to “modifying an active file system …the second consistency group”, the limitations are fully disclosed at col. 21, line 45-47.
Regarding claim 2 of the present application, the limitations pertains to “applying data differences ….the second consistency group” are fully disclosed in claim 6, col. 21, lines 49-53.
Regarding claim 3 of the present application, the limitations pertains to “wherein the data differences…the first consistency group” are fully disclosed in claim 6, col. 21, lines 49-53.
Regarding claim 4 of the present application, the limitations in the claim are fully disclosed in claim 8, col. 21, lines 62-63.
Regarding claim 5 of the present application, the limitations in the claim are fully disclosed in claim 8, col. 21, lines 64-66.
Regarding claim 6 of the present application, the limitations in the claim are fully disclosed in claim 9, col. 21, lines 2-7.
Regarding claim 7 of the present application, the limitations in the claim are fully disclosed in claim 8, col. 21, lines 8-10.
Regarding claim 8, the limitations pertains to “A non-transitory machine readable storage medium …… causes the machine to: determine that a replication relationship …. the second consistency group” are fully disclosed in claim 16 of the applied Patent at col. 22, lines 48-58, regarding limitations pertains to “creating a local rollback base snapshot”, the limitations are fully disclosed at col. 22, line 59, regarding limitations pertains to “modifying an active file system …the second consistency group”, the limitations are fully disclosed at col. 22, line 60-64.
Regarding claim 9 of the present application, the limitations in the claim are fully disclosed in claim 16, col. 22, lines 65-67 to col. 23 lines 1.
Regarding claim 10 of the present application, the limitations in the claim are fully disclosed in claim 16, col. 23, lines 1-3.
Regarding claim 11 of the present application, the limitations in the claim are fully disclosed in claim 18, col. 23, lines 16-17.
Regarding claim 12 of the present application, the limitations in the claim are fully disclosed in claim 18, col. 23, lines 18-21.
Regarding claim 15, the limitations pertains to “A computing device comprising: a memory comprising machine executable code; and a processor coupled …. cause the processor to: determine that a replication relationship …. the second consistency group” are fully disclosed in claim 19 of the applied Patent at col. 23, lines 23 to col. 24, lines 1-8, regarding limitations pertains to “create a local rollback base snapshot”, the limitations are fully disclosed at col. 24, line 9, regarding limitations pertains to “modify an active file system …the second consistency group”, the limitations are fully disclosed at col. 24, line 10-13.
Regarding claim 18 of the present application, the limitations in the claim are fully disclosed in claim 20, col. 24, lines 3-4.
Regarding claim 19 of the present application, the limitations in the claim are fully disclosed in claim 20, col. 24, lines 5-7.
Regarding claim 20 of the present application, the limitations in the claim are fully disclosed in claim 19, col. 24, lines 4-8.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor et al., (U.S. Patent # 9063892).
Regarding claim 1, Taylor disclose a method comprising: determining that a replication relationship, between a first consistency group hosted by a first device and a second consistency group hosted by a second device, has transitioned into an out-of-sync state where a 
Regarding claim 2, Taylor disclose, applying data differences, identified within an intercept tracking log of a second pseudo common snapshot corresponding to a second point in time representation of the first consistency group, to the second consistency group (col. 16, lines 54-67, changes to a primary LU are tracked in a fracture log).
Regarding claim 3, Taylor disclose, wherein the data difference are applied until the second consistency group mirrors the first consistency group (col. 16, lines 64-67).
Regarding claim 4, Taylor disclose, creating a common snapshot of the second consistency group after the data differences are applied (col. 17, lines 7-16).
Regarding claim 5, Taylor disclose, performing a resynchronization between the first consistency group and the second consistency group using the common snapshot and an incremental snapshot (col. 17, lines 7-16).
Regarding claim 6, Taylor disclose, determining that the first device has recovered from a failure where the second device performed a switchover operation to provide clients with failover access to data previously accessible through the first device (col. 17, lines 55-64).
Regarding claim 7, Taylor disclose, modifying an active file system of the first device based upon a second pseudo common snapshot corresponding to a point in time representation of the first consistency group (col. 17, lines 7-16, 52-58).
Regarding claim 8, Taylor disclose, a non-transitory machine readable storage medium comprising machine executable code which when executed by a machine, causes the machine to: determine that a replication relationship, between a first consistency group hosted by a first device and a second consistency group hosted by a second device, has transitioned into an out-of-sync state where a delta exists between the first consistency group and the second 
 Regarding claim 9, Taylor disclose apply data differences, identified within an intercept tracking log of a second pseudo common snapshot corresponding to a second point in time representation of the first consistency group, to the second consistency group (col. 16, lines 54-67, changes to a primary LU are tracked in a fracture log).
Regarding claim 10, Taylor disclose, wherein the data difference are applied until the second consistency group mirrors the first consistency group (col. 16, lines 64-67).
Regarding claim 11, Taylor disclose, create a common snapshot of the second consistency group after the data differences are applied (col. 17, lines 7-16).
Regarding claim 12, Taylor disclose, perform a resynchronization between the first consistency group and the second consistency group using the common snapshot and an incremental snapshot (col. 17, lines 7-16).
Regarding claim 13, Taylor disclose, determine that the first device has recovered from a failure where the second device performed a switchover operation to provide clients with failover access to data previously accessible through the first device (col. 17, lines 55-64).
Regarding claim 14, Taylor disclose, modify an active file system of the first device based upon a second pseudo common snapshot corresponding to a point in time representation of the first consistency group (col. 17, lines 7-16, 52-58).
Regarding claim 15, Taylor disclose a computing device comprising: a memory comprising machine executable code; and a processor coupled to the memory, the processor configured to execute the machine executable code to cause the processor to: determine that a replication relationship, between a first consistency group hosted by a first device and a second consistency group hosted by a second device, has transitioned into an out-of-sync state where a delta exists between the first consistency group and the second consistency group (col. 12, lines 
Regarding claim 16, Taylor disclose, apply data differences, identified within an intercept tracking log of a second pseudo common snapshot corresponding to a second point in time representation of the first consistency group, to the second consistency group (col. 16, lines 54-67, changes to a primary LU are tracked in a fracture log).
Regarding claim 17, Taylor disclose, wherein the data difference are applied until the second consistency group mirrors the first consistency group (col. 16, lines 64-67).
Regarding claim 18, Taylor disclose, create a common snapshot of the second consistency group after the data differences are applied (col. 17, lines 7-16).
Regarding claim 19, Taylor disclose, perform a resynchronization between the first consistency group and the second consistency group using the common snapshot and an incremental snapshot (col. 17, lines 7-16).
Regarding claim 20, Taylor disclose, determine that the first device has recovered from a failure where the second device performed a switchover operation to provide clients with failover access to data previously accessible through the first device (col. 17, lines 55-64).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM IQBAL whose telephone number is (571)272-3659.  The examiner can normally be reached on TW M-F 7:30AM-4:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NADEEM IQBAL/Primary Examiner, Art Unit 2114